USDC IN/ND case 1:21-cv-00021 document 1-2 filed 01/15/21 page 1 of 7




               EXHIBIT 1
USDC IN/ND case 1:21-cv-00021 document 1-2 filed 01/15/21 page 2 of 7
USDC IN/ND case 1:21-cv-00021 document 1-2 filed 01/15/21 page 3 of 7
USDC IN/ND case 1:21-cv-00021 document 1-2 filed 01/15/21 page 4 of 7
USDC IN/ND case 1:21-cv-00021 document 1-2 filed 01/15/21 page 5 of 7
USDC IN/ND case 1:21-cv-00021 document 1-2 filed 01/15/21 page 6 of 7
USDC IN/ND case 1:21-cv-00021 document 1-2 filed 01/15/21 page 7 of 7
